DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
This office action addresses pending claims 1, 4, 21, 23-24, 27, 69, 75, 77, 89-91, 94, 96, and 99-100. Claims 1, 4, and 69 were amended, and claim 3 was cancelled in the response filed 11/25/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 and 12/1/2020 were filed after the mailing date of the final office action on 5/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “electrically conducive” should be corrected to “electrically conductive”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 21, 23-24, 27, and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (US 2011/0014505) in view of Park (US 4,360,574) and Sands et al. (US 5,034,290).
Regarding claim 1, Bradwell discloses a battery 70 (cell) comprising an electrically conductive housing (container 22) and a conductor (shaft 72a) in electrical communication with a current collector (negative collector 27/inverted cup 72b), the electrically conductive housing comprising a lid (lid 26), a negative electrode (negative electrode layer 14), electrolyte (liquid electrolyte 20) and positive electrode (electrode 16) is in a liquid state at an operating temperature of the cell of at least 250 °C ([0062] liquid electrolyte, [0028] molten metal body 14 [negative electrode] and liquid body 16 [positive electrode], and [0042] operation occurs at moderately elevated temperatures between about 300℃-700℃), wherein the conductor protrudes through the lid of the electrically conductive housing through an aperture (see location where electrically insulating bushing 74 in the lid, [0063], Fig 6a) in the lid and is (electrically insulating bushing 74, [0063], Fig 6a).
While Bradwell teaches the conductor protrudes through and is electrically isolated from the lid (see Fig 6A) and the electrically conductive housing 22 is in electrical communication with the positive electrode (see + sign on housing 22 in Fig 6A), Bradwell does not explicitly disclose wherein the lid is in electrical communication with the positive electrode. The only difference is the presence of an insulating seal 29 between the lid and the housing.
Park discloses a high-temperature storage battery (abstract). The storage battery cell 1 has a tubular cell housing 3, a lid 10, a negative electrode terminal 7 that protrudes through the lid into the cell housing (see Fig 3), an insulator 9 between the negative terminal 7 and the lid 10 (see Fig 3), a negative electrode 5 contacting the negative electrode terminal, a positive electrode 4 in [electrical] contact with the cell housing which acts as the combined cell housing and positive current collector (C3/L67-C4/L2). When the cell is assembled, the peripheral circumference of the lid 10 is joined to the inner wall of the cell housing 3 (see C3/L56-58). Thus, the lid is electrical communication with the positive electrode while being electrically isolated from the negative current collector that runs therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement of the lid welded to the tubular cell housing as seen in Park with the container and lid of Bradwell (thus directly welding the lid to the container, and eliminating the insulating seal 29) because the combination amounts to a use of a known design to fulfill substantially the same purpose in substantially the same type of battery to obtain predictable results.

Sands discloses a battery comprising one or more arrays of cells or series arrangements of cells (abstract). In Figure 2, a two-cell battery comprises a pair of cells 20,21 separated by an interposed spacer member 25, a terminal 28 of one cell being connected to a terminal of the other cell by a conductive member secured to the terminals of the two cells and extending through an aperture in the spacer member (C2/L65-C3/L3). The spacer member can be any suitable insulating material, such as a ceramic or porcelain material (C3/L8-10). The spacer member serves to prevent contact between the cases of the two cells while permitting the necessary connection between the center terminal of one cell and the case of the other (C3/L13-14). For use, the cells are maintained at a temperature of about 350C (C1/L43-46). Sands teaches that the cells are arranged in order to provide a battery capable of powering a vehicle (C1/L65-C2/L2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer members between adjacent (high-temperature) cells of Sands with the battery of modified Bradwell for the purpose of increasing the number of cells to increase power and to prevent contact between portions of the cells.
With regards to the limitation that the plurality of non-conductive and non-gaseous spacers are “configured to disperse a force of the second cell across the electrically conductive 
Regarding claim 4, modified Bradwell discloses all of the claim limitations as set forth above. Modified Bradwell does not explicitly disclose wherein a thickness of each of the non-gaseous spacers is approximately equal to a distance that the conductor protrudes through the electrically conductive housing. 
However, Bradwell teaches the shaft 72a protruding from the cell (Fig 6A), and 
Sands illustrates that the cells are stacked such that the terminal of the lower cell contacts the bottom of the upper cell and permits electrical connection (C2/L65-C3/L3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacers and the protruding shaft 72a to be the same or approximately the same thickness to provide sufficient spacing and allow for electrical communication between cells via the shaft.
Regarding claim 21, modified Bradwell discloses all of the claim limitations as set forth above. While Bradwell also teaches that alkaline earth metal ion energy storage batteries that are used in support of transmissions have a power capacity of tens of MW ([0104]), Bradwell does not explicitly disclose wherein the battery is capable of storing at least about 10 kWh of energy. However, as the cost of the battery and battery size are variables that can be modified, 
Regarding claims 23-24, modified Bradwell discloses all of the claim limitations as set forth above. Bradwell additionally discloses (claim 23) wherein the negative electrode comprises an alkali or alkaline earth metal (see alkaline earth metal in [negative] metal electrode 14, [0049]) and (claim 24) wherein the alkali or alkaline earth metal is lithium ([0053]), sodium ([0053]), magnesium ([0053]), calcium ([0053]), or any combination thereof ([0053]). 
Regarding claim 27, modified Bradwell discloses all of the claim limitations as set forth above. Bradwell additionally discloses wherein the positive electrode further comprises one or more of tin, lead, bismuth, antimony, tellurium and selenium (see [positive] electrode 16 [0036]).  
Regarding claim 96, modified Bradwell discloses all of the claim limitations as set forth above. Because Park teaches the negative electrode 5 is in electrical communication with the negative electrode terminal 7 which protrudes through the lid (see Fig 3), when this teaching is combined with Bradwell, the combination has the conductor of each of the first cell and the .

Claims 69, 75, 77, 89-90, and 99-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (US 2011/0014505) in view of Park (US 4,360,574), Yoshioka (US 2013/0183544), and Kaufman, J.G.. (2000). Application of Aluminum Alloys and Tempers. Introduction to Aluminum Alloys and Tempers - Preface. ASM International. Pages 87-118, and Davis, J.R.. (2001). Effect of Temperature on Properties. ASM Specialty Handbook - Copper and Copper Alloys. ASM International. Pages 430-439.
Regarding claim 69, Bradwell discloses a battery 70 (cell) comprising an electrically conductive housing (container 22) with a lid (lid 26), a negative electrode (negative electrode layer 14), electrolyte (liquid electrolyte 20) and positive electrode (electrode 16), wherein at least one of the negative electrode, electrolyte and positive electrode is in a liquid state at an operating temperature of the cell of at least 250 °C ([0062] liquid electrolyte, [0028] molten metal body 14 [negative electrode] and liquid body 16 [positive electrode], and [0042] operation occurs at moderately elevated temperatures between about 300℃-700℃). Bradwell additionally disclose a positive terminal 30 (analogous to the claimed interconnect or busbar) connected to the container 22 which allows for electrical connection between individual cell units ([0030], Fig 1).
While Bradwell teaches the conductor protrudes through and is electrically isolated from the lid (see Fig 6A) and the electrically conductive housing 22 is in electrical communication with the positive electrode (see + sign on housing 22 in Fig 6A), Bradwell does 29 between the lid and the housing.
Park discloses a high-temperature storage battery (abstract). The storage battery cell 1 has a tubular cell housing 3, a lid 10, a negative electrode terminal 7 that protrudes through the lid into the cell housing (see Fig 3), an insulator 9 between the negative terminal 7 and the lid 10 (see Fig 3), a negative electrode 5 contacting the negative electrode terminal, a positive electrode 4 in [electrical] contact with the cell housing which acts as the combined cell housing and positive current collector (C3/L67-C4/L2). When the cell is assembled, the peripheral circumference of the lid 10 is joined to the inner wall of the cell housing 3 (see C3/L56-58). Thus, the lid is electrical communication with the positive electrode while being electrically isolated from the negative current collector that runs therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the arrangement of the lid welded to the tubular cell housing as seen in Park with the container and lid of Bradwell (thus directly welding the lid to the container, and eliminating the insulating seal 29) because the combination amounts to a use of a known design to fulfill substantially the same purpose in substantially the same type of battery to obtain predictable results.
Modified Bradwell does not explicitly disclose wherein the conductive material comprises an aluminum-copper alloy that has an electrical conductivity at an operating temperature of the battery of at least about 2x106 S/m.
(abstract). The battery cells 50 have electrode terminals 510 connected via a bus bar 520 made of a conductive metal such as copper, aluminum, or an alloy thereof ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the copper-aluminum alloy of the bus bar of Yoshioka for the positive terminal material of Bradwell as Bradwell is silent to the materials of the terminal and it would have been obvious to one of ordinary skill to use a material that is known within the art to provide electrical connection between battery cells.
With regards to the materials properties (i.e. “an electrical conductivity at an operating temperature of the battery of at least about 2x106 S/m”), it is noted that the compositions of the claimed bus bar appear to be the same as the prior art (see claim 69 and Yoshioka at [0072]). Therefore, there is a reasonable basis to conclude that the material of Yoshioka would have the claimed property of an electrical conductivity at an operating temperature of the battery of at least about 2x106 S/m because the materials are the same. 
Even further, the instant specification describes aluminum-copper based alloys that satisfy the requirement of an electrical conductivity of at least about 2x106 S/m at paragraph [0180]. These aluminum-copper alloys have electrical conductivities of between 2x106 S/m and 10x106 S/m at the cell operating temperature. The aluminum-copper based alloys include aluminum-copper, aluminum-bronze, or aluminum-bronze, with aluminum being in an amount of 1 to 15 wt% with the most of the remainder being copper, bronze, or brass ([0180]). That is, because the instant specification describes a broad range of aluminum-copper based alloys that meet the claim limitation (include alloys where aluminum is in a range of 1-15 wt%, or includes 
Additionally, Kaufman teaches that while pure aluminum (1xxx series aluminum) has high corrosion resistance and electrical conductivity (p. 87), Kaufman teaches that aluminum-copper alloys (2xxx series aluminum) has high strength even at room and elevated temperatures, toughness, and weldability (p. 89). Kaufman teaches a good example of is an alloy 203.0, which (at the time of printing) is the aluminum casting alloy with the highest strength at approximately 200C (p. 110-111). That is, Kaufman proposes selection criteria for selecting a suitable aluminum material at high temperatures. Thus, Kaufman reasonably suggests to a person of ordinary skill in the art that an aluminum-copper alloy has the best strength at high temperatures (e.g. 200C or more). Because Bradwell use an operating temperature between 300-750C ([0042]), and Kaufman teaches that aluminum-copper alloys have high strength at high temperatures (200C or more), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the aluminum-copper alloy disclosed by Yoshioka as the bus bar material because Kaufman teaches these alloys have high strength at these temperatures.
Even further, Davis teaches copper and copper alloys are generally not suitable for carrying sustained stresses for lengthy periods of time at high temperatures (p. 431) but teaches copper alloys such as aluminum bronzes (aluminum-copper alloys) have considerably higher elevated-temperature properties (p 431). Davis provides Figure 5 on page 433 which illustrates that Ni-Al bronze (aluminum-nickel-copper alloy) has the highest tensile strength ([0042]), and Davis teaches that aluminum bronzes (aluminum-copper alloys) have high strength at high temperatures (200C or more), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the aluminum-copper alloy disclosed by Yoshioka (such as an aluminum bronze, an aluminum-copper alloy) as the bus bar material because Davis teaches these alloys have high strength at these temperatures.
Regarding claim 75, modified Bradwell discloses all of the claim limitations as set forth above. Because Yoshioka teaches an alloy of aluminum and copper ([0072]), and each metal affects the electrical conductivity of the alloy (with larger conductivity from copper, and more strength with aluminum), it would have been obvious to one having ordinary skill in the art to optimize, by routine experimentation, the relative amount of aluminum and copper in the aluminum-copper alloy (including an amount of at least 1 weight-percent aluminum) of modified Bradwell to obtain the desired balance between electrical conductivity and strength.
Regarding claim 77, modified Bradwell discloses all of the claim limitations as set forth above. Yoshioka teaches an alloy of aluminum and copper ([0072]); thus the alloy is non-ferrous because the alloy does not contain iron.
Regarding claim 89, modified Bradwell discloses all of the claim limitations as set forth above. Bradwell teaches that a large array of the unit batteries may be interconnected with series and parallel connections ([0100]). The positive terminal 30 is in electrical communication ([0030]).
As modified above, Yoshioka teaches an alloy of aluminum and copper used as bus bars that connect other battery cells ([0072]).
With regards to the limitations of an internal resistance between the first plurality of electrochemical cells and a second plurality of electrochemical cells connected to the bus bar of the first plurality of electrochemical cells is less than about 10 milliohm, it is noted that Bradwell teaches the same active materials of the electrodes of the battery (see Bradwell at [0049] and [0053]) and Yoshioka teaches the materials for the bus bar (see [0072]), therefore, there is a reasonable basis to conclude that the combination of references would have the claimed property of an internal resistance of less than about 10 milliohm because the materials are the same. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01.
Regarding claim 90, modified Bradwell discloses all of the claim limitations as set forth above. Bradwell additionally discloses wherein the negative electrode is liquid at the operating temperature of a respective one of the first electrochemical cell and the second electrochemical cell, and wherein the negative electrode comprises (i) one or more alkali metals, (ii) one or more alkaline earth metals, or (iii) lithium, sodium, magnesium, calcium, or any combination thereof (see alkaline earth metals [0049] and [0053]). 
Regarding claim 99, modified Bradwell discloses all of the claim limitations as set forth above. Bradwell additionally discloses cells comprising a lid 26, wherein the conductor (shaft 72a) protrudes through an aperture in the lid (see Fig 6a), and wherein the conductor is (see location where electrically insulating bushing 74 in the lid, [0063], Fig 6a).
Regarding claim 100, modified Bradwell discloses all of the claim limitations as set forth above. Because Park teaches the negative electrode 5 is in electrical communication with the negative electrode terminal 7 which protrudes through the lid (see Fig 3), when this teaching is combined with Bradwell, the combination has the conductor of each of the first cell and the second cell is in electrical communication with the negative electrode of each of the first cell and the second cell, respectively.

Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (US 2011/0014505) in view of Park (US 4,360,574) and Yoshioka (US 2013/0183544, and Kaufman, J.G.. (2000). Application of Aluminum Alloys and Tempers. Introduction to Aluminum Alloys and Tempers - Preface. ASM International. Pages 87-118, and Davis, J.R.. (2001). Effect of Temperature on Properties. ASM Specialty Handbook - Copper and Copper Alloys. ASM International. Pages 430-439, as applied to claim 69 above, and further in view of Kimura et al. (US 2015/0380713, which claims priority to JP 2014-154337, effectively filed 2/8/2013).
Regarding claim 91, modified Bradwell discloses all of the claim limitations as set forth above. However, modified Bradwell does not explicitly disclose wherein the interconnector or busbar comprises a strain-relieving feature comprising a spiral pattern.
Kimura discloses a connection member which is able to efficiently absorb/disperse stresses relative to the displacements between electrical storage elements 10 (abstract). A bus bar 32 has connecting portions 32b which make contact with the cells 10b ([0045], Figs 4-5). (321b, 331b, 321b, 322b, 323b, etc.) ([0054]-[0057], Fig 5). The extension portions are in the shape of a spiral (see Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connecting portion having the plurality of extension portions in the spiral shape of Kimura with the bus bar of modified Bradwell for the purpose of having a connection that can effectively absorb/disperse stresses relative to the displacement of the cells.

Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (US 2011/0014505) in view of Park (US 4,360,574) and Yoshioka (US 2013/0183544), and Kaufman, J.G.. (2000). Application of Aluminum Alloys and Tempers. Introduction to Aluminum Alloys and Tempers - Preface. ASM International. Pages 87-118, and Davis, J.R.. (2001). Effect of Temperature on Properties. ASM Specialty Handbook - Copper and Copper Alloys. ASM International. Pages 430-439, as applied to claim 69 above, and further in view of Khakhalev et al. (US 2011/0020694).
Regarding claim 94, modified Bradwell discloses all of the claim limitations as set forth above. However, modified Bradwell does not explicitly disclose wherein the interconnect or busbar is coated with an oxidation-resistant material.
Khakhalev teaches a battery pack comprising a plurality of battery cells connected via an interconnect 42 (abstract). The interconnect 42 may be made of a nickel plated copper or aluminum ([0013]). That is, the core (copper or aluminum) is plated with nickel. Because 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plating material around the interconnect core of Khakhalev with the bus bar of modified Bradwell for the purpose of coating and protecting the bus bar. With regards to the oxidation-resistant material, the instant specification describes nickel as an oxidation-resistant material that is suitable for cladding; thus, the nickel of Khakhalev satisfies the requirement of oxidation-resistant.

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not be motivated to combine the bus bar of Yoshioka with the high-temperature energy storage devices of Bradwell and Park because Yoshioka nowhere teaches or discloses a high-temperature energy storage device. Further arguing that a person of ordinary skill in the art would have no reasonable expectation of success in modifying the high-temperature batteries of Bradwell and Park with the bus bars described in Yoshioka to achieve the claimed invention. Applicant argues development of materials that are suitable for operation at high temperatures is non-trivial because materials that are functional at low temperatures may not be functional at the claimed operating temperatures of at least 250C. Applicant cites two NPL documents (Lee “Oxidation Behavior of Copper at a Temperature below 300C and the Methodology for Passivation” 2016 and Kaufman Fire Resistance of Aluminum and Aluminum Alloys Measuring the Effects of Fire Exposure on the Properties of Aluminum Alloys 2016) to show evidence that pure copper and pure aluminum suffer from oxidation or strength reduction.
This is not considered persuasive. The Examiner notes that the references cited by Applicant (Lee and Kaufman) provide rationales which are not present in the instant specification. In fact, the specification teaches that the “busbar and/or interconnect” can comprise “stainless steel or nickel” [0179], “copper” [0179], or “aluminum-copper based alloy” [0180], and does not mention or discuss temperature considerations for the materials at a temperature of at least 250C or mention the selection of one material over the other (including the aluminum-copper based alloy). Thus, the instant specification does not appear to show a preference for this specific aluminum-copper alloy over other materials.
In addition, newly cited references (Kaufman 2000, and Davis 2001) show that aluminum-copper alloys are superior to either aluminum or copper in terms of strength at high temperatures (200C or more). Thus, these references suggests to a person of ordinary skill in the art to use an aluminum-copper alloy (instead of aluminum or copper) in high temperature applications, such as the conductive material in Bradwell modified by Yoshioka because Kaufman 2000 and Davis 2001 show improved strength and one of ordinary skill would have a reasonable expectation of success. Therefore, considering all the art as a whole, one of ordinary skill in the art would have been motivated to select the aluminum-copper alloy of Yoshioka as the terminal material of Bradwell because both Kaufman 2000 and Davis 2001 show aluminum-copper alloys have superior strength at high temperatures which are the same high temperatures used in Bradwell. In addition, because Yoshioka suggests using an alloy of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725                     

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725